Exhibit 10.5.1

NEW YORK LIFE INSURANCE COMPANY

51 MADISON AVENUE

NEW YORK, NEW YORK 10010

June 25, 2010

 

 

AMERICAN FINANCIAL EXCHANGE, L.L.C.

PLAZA X URBAN RENEWAL ASSOCIATES L.L.C.

PLAZA X LEASING ASSOCIATES L.L.C.

c/o Dividend Capital Total Realty Trust

518 17th Street, Suite 1700

Denver, Colorado 80202

Attn: General Counsel

Re:       Loan No. 374-0268 (“Loan”) from New York Life Insurance Company
(“Lender”) to American Financial Exchange, L.L.C., Plaza X Urban Renewal
Associates L.L.C. and Plaza X Leasing Associates L.L.C., each a New Jersey
limited liability company (collectively, “Borrower”), and the promissory note
(“Note”) and mortgage (“Mortgage”) executed in connection therewith

Ladies and Gentlemen:

In connection with the Loan and in accordance with your request, this is to
advise you that:

1. Monthly Escrows for Taxes and Insurance Premiums. Prior to December 10, 2016
(the “Initial Term”), Lender agrees to waive the obligations and requirements
imposed upon Borrower by Section 1.04 (Escrow Deposits) of the Mortgage for the
payment to Lender each month of tax and insurance deposits on the condition
that:

 

  (a) Borrower pays all real estate taxes, assessments and similar charges as
they become due and before they become delinquent,

 

  (b) Borrower pays all insurance premiums at least ten (10) days before the
expiration date of any policy or policies required under the Mortgage, to the
extent that Borrower has been invoiced for such premiums, but in any case,
notwithstanding the foregoing, Borrower shall not permit any such policy to
lapse,

 

  (c) Borrower promptly submits to Lender’s Real Estate Department evidence of
the timely payment of such real estate taxes, assessments and similar charges
and receipts evidencing the timely payment of insurance premiums,

 

  (d) the Debt Coverage Ratio, as determined by Lender, is at least 1.50, and



--------------------------------------------------------------------------------

  (e) Borrower pays to Lender on the date hereof a one-time administrative fee
of $3,000 for monitoring Borrower’s compliance with its obligation to pay
Impositions and insurance premiums.

2. Borrower Financial Statements. Lender agrees to allow Borrower to submit
annual financial statements prepared and certified by an authorized officer or
other authorized party of Borrower in lieu of requiring that such annual
financial statements be certified by an independent certified public accountant
as required by Section 1.06A. of the Mortgage, provided that Borrower furnishes
to Lender the financial statements required by such Section within one hundred
twenty (120) days after the end of each fiscal year of Borrower. Such
certification by an authorized officer or other authorized party of Borrower
must specifically state that the financial statements being submitted were
prepared in accordance with generally accepted accounting principles relating to
real estate consistently applied and that the information contained therein is
true and correct and accurately represents the financial position of the Secured
Property.

3. Guarantor Financial Statements. Lender agrees to allow Dividend Capital Total
Realty Trust Inc., a Maryland corporation (“TRT”) and Dividend Capital Total
Realty Operating Partnership LP, a Delaware limited partnership (“TROP”, and
together with TRT, “Guarantor”) to submit annual consolidated financial
statements certified by an authorized officer or other authorized party of such
Guarantor in lieu of requiring that such annual financial statements be
certified by an independent certified public accountant as required by
Section 1.11 of that certain Guaranty of even date herewith, executed by
Guarantor in favor of Lender (the “Guaranty”), provided that each of TRT and
TROP furnishes to Lender the financial statements required by such Section
within one hundred twenty (120) days after the end of each fiscal year of TRT
and TROP. Such certification by an authorized officer or other authorized party
of each of TRT and TROP must specifically state that the financial statements
being submitted were prepared in accordance with generally accepted accounting
principles, consistently applied and that the information contained therein is
true and correct and accurately represents the financial position of each of TRT
and TROP.

4. One Time Right to Transfer Property or Transfer all Equity Interests in
Borrower.

4.1 Transfer Conditions. Notwithstanding the provisions of Section 1.11 of the
Mortgage, Lender agrees to allow Borrower to transfer or sell the entire Secured
Property (or in lieu thereof, permitting the owners of Borrower to transfer or
sell their entire ownership interests in Borrower) one time, and one time only,
subject to Lender’s prior written consent, which consent shall not be
unreasonably withheld, provided that Lender receives at least thirty (30) days
prior written notice of the proposed sale or transfer together with the Required
Documentation (as hereinafter defined) and that at the time of the sale or
transfer:

 

  (a) No Event of Default has occurred and is continuing under any of the Loan
Documents and no event exists which, with the giving of notice or lapse of time,
or both, would constitute such an Event of Default.

 

  (b) Lender is paid a fee equal to three quarters of one percent (0.75%) of the
then outstanding principal balance of the Loan;

 

2



--------------------------------------------------------------------------------

  (c) the proposed transferee and/or its principal(s) have or control assets
having, a minimum net worth of $750,000,000.00 and executes an agreement
affirming all of the financial covenants and conditions contained in Sections
1.15, 1.16 and 1.17 of the Guaranty;

 

  (d) the Debt Coverage Ratio, as determined by Lender, is not less than 1.75,
which ratio can be satisfied by making a partial prepayment of the Loan (subject
to payment of the Make-Whole Amount (as defined in the Note));

 

  (e) the proposed transferee and/or its principal(s) has experience, acceptable
to Lender, in owning and operating properties similar to the Secured Property
and at the time of transfer owns and/or manages at least 2,500,000 square feet
of commercial real estate, including no less than 1,000,000 square feet of
office space;

 

  (f) the proposed transferee and its general partner(s) or managing member(s),
if any, each is a bankruptcy remote, single purpose, single asset entity; the
Secured Property will be the only asset and real property owned by or which has
ever been or will ever be owned by the proposed transferee; the only asset owned
by or which has ever been or will ever be owned by any general partner or
managing member of the proposed transferee is such general partner’s or managing
member’s interest in Borrower; the proposed transferee (and its general
partner(s) or managing member(s)) will not have engaged and will not engage in
any business other than owning (indirectly in the case of any general partner or
managing member) and operating the Secured Property; and the ownership structure
and organizational documents of the proposed transferee and of its general
partner(s) or managing member(s) shall be in form and substance acceptable to
Lender, shall require an independent director and shall contain, among other
things, acceptable restrictions on such entities’ purpose and ability to incur
indebtedness, “separateness covenants” and such other bankruptcy-remote, single
purpose provisions that Lender may require;

 

  (g) the proposed transferee, if it takes title to the Secured Property,
assumes all obligations of Borrower under the Loan Instruments (except side
letters or other agreements, if any, which are personal to and intended to
benefit only the original Borrower), pursuant to an assumption agreement in form
and content acceptable to Lender, which includes representations and warranties
substantially equivalent to those set forth in the Loan Instruments (exclusive
of any modifications thereto set forth in this or other side letters, if any,
which are “personal” to the original Borrower) relating to compliance with OFAC
or other statutes or regulations covered by Section 2.08 of the Mortgage and any
similar regulations or statutes and the Employee Retirement Income Security Act
of 1974, as same may have been amended, and with respect to being an SPE,
bankruptcy remote borrower;

 

3



--------------------------------------------------------------------------------

  (h) the proposed transferee executes and/or delivers all documents evidencing
or relating to the assumption required by Lender, including, but not limited to:

 

  (i) an Environmental Indemnity Agreement and Pledge and Security Agreement in
Lender’s then current form,

 

  (ii) evidence of proper corporate (or other appropriate) authority,

 

  (iii) an endorsement to Lender’s title policy updating the effective date to
the date of the transfer with no additional title exceptions, reflecting the
proposed transferee as the title holder, and otherwise in form and substance
acceptable to Lender,

 

  (iv) new and amended financing statements (which shall be filed in the
appropriate offices);

 

  (v) the proposed transferee’s certification of its legal name, type of
organization, federal tax identification number, place of business, or if the
proposed transferee has more than one place of business, its chief executive
office, its mailing address and its organizational identification number or
certification that it does not have an organizational identification number; and

 

  (vi) if requested by Lender, a non-consolidation opinion in form and substance
acceptable to Lender.

 

  (i) neither the proposed transferee, nor any of its constituent entities, nor
any person or entity affiliated with either the proposed transferee or any of
its constituent entities:

 

  (i) has held an ownership interest in real property that was collateral for
any loan made by Lender and/or any of its affiliates (each a “NYL Loan”) that
was sold at a foreclosure or similar sale or transferred by deed in lieu thereof
or as to which a foreclosure or similar sale proceeding was or is pending,

 

  (ii) has been in default, beyond the applicable cure period, if any, under a
NYL Loan as a result of which the NYL Loan has been accelerated,

 

  (iii) in connection with a default under a NYL Loan, has entered into a
modification, forbearance or similar agreement,

 

  (iv) is presently or at any time has been, the subject of any bankruptcy,
reorganization, insolvency, debtor-creditor or other similar proceeding, or made
an assignment for the benefit of creditors in connection with a NYL Loan, and/or

 

4



--------------------------------------------------------------------------------

  (v) is a current or past litigant, opposing Lender, in any lawsuit brought
against or by Lender;

 

  (j) additionally, neither the proposed transferee, nor any of its parent
constituent entities (i) is presently or at any time has been the subject of any
bankruptcy, reorganization, insolvency, debtor-creditor or other similar
proceeding, or made an assignment for the benefit of creditors or (ii) has held
an ownership interest in real property that was collateral for any loan that was
sold at foreclosure or similar sale or transferred by deed in lieu thereof or as
to which a foreclosure or similar sale proceeding was or is pending;

 

  (k) Lender’s then current form of guaranty of the Non-Recourse Exceptions,
Environmental Indemnity Agreement, Cash Management Agreement and any and all
other documents with respect to the deposits or paydown required in connection
with the exercise of the first Extension Option (as hereinafter defined) and the
second Extension Option, as applicable, are executed by one or more of the
proposed transferee’s partner(s), member(s), shareholder(s), principal(s) or
other transferee affiliated persons or entities as shall be designated by Lender
and having a net worth satisfactory to Lender;

 

  (l) each of the (i) Schwab Lease, (ii) Citco Lease (as defined in the Cash
Management Agreement), (iii) IPC Lease (as defined in the Cash Management
Agreement), and (iv) Northern Trust Lease (as defined in the Cash Management
Agreement), shall be in full force and effect (unless terminated with Lender’s
prior written consent), unmodified (or if modified, such modification shall be
in form and substance reasonably satisfactory to Lender), and shall not be
subject to any rental offsets or concessions, or claims or defenses to its
enforcement, or to any unpaid leasing brokerage commissions (collectively, the
“Rental Requirement”);

 

  (m) the Secured Property shall continue to qualify for and enjoy the benefit
of the existing Tax Exemption Documents (the “Tax Exemption Requirement”); and

 

  (n) all actual, out-of-pocket costs and expenses incurred by Lender (including
legal fees) in connection with the transaction are paid by Borrower. Upon
completion of the sale or transfer, Borrower shall provide to Lender all of the
documents associated with the sale or transfer as may be requested by Lender. At
Lender’s sole option, the Loan shall become immediately due and payable upon any
other or further sale or transfer, unless such sale or transfer is consented to
by Lender in writing or is otherwise permitted pursuant to this letter or the
Loan Instruments without Lender’s consent.

4.2 Required Documentation. Borrower shall provide to Lender, at least thirty
(30) days prior to the proposed sale or transfer, all information requested by
Lender in connection with such sale or transfer (the “Required Documentation”),
which may

 

5



--------------------------------------------------------------------------------

include, without limitation, (a) a copy of the fully executed purchase and sale
agreement, including all amendments thereto; (b) a description, including a
chart, if appropriate, of the ownership structure of the proposed transferee and
each of its principals; (c) copies of the organizational documents of the
proposed transferee, its constituent entities and its principals; (d) a current
financial statement for the proposed transferee and each of its principals, in
sufficient detail to permit a determination of net worth for each of such
entities; and (e) two (2) bank references for the proposed transferee and each
of its principals. The Required Documentation shall also include a $30,000
non-refundable processing fee.

4.3 Release of Guarantor. Upon the satisfaction of all of the transfer
conditions set forth in this Paragraph 4, as evidenced by Lender’s consent to
such transfer, Lender shall release Guarantor from all liability under the
Guaranty and the Environmental Indemnity Agreement, except for any obligation or
liability arising or accruing prior to the transfer date and except for any
obligation or liability that arises or accrues from events that occurred prior
to such transfer date.

4.4 Affiliate Transferee. A transfer of the Secured Property from Borrower to an
affiliate of Borrower that is owned and controlled in substantially the same
manner as Borrower is owned and controlled on the date hereof (the “Affiliate
Transferee”) will be permitted, provided that Borrower satisfies all of the
transfer conditions set forth in this Paragraph 4 to Lender’s satisfaction
(including the right of Lender to thoroughly review the organizational
documentation of the Affiliate Transferee and its constituent members/partners),
except that payment to Lender of an assumption fee shall not be due in
connection with such transfer to an Affiliate Transferee. Any such transfer to
an Affiliate Transferee shall not constitute Borrower’s one-time right to
transfer the Secured Property pursuant to this Paragraph 4 and such one-time
right to so transfer the Secured Property to another party shall continue for
the benefit of the Affiliate Transferee.

5. Permitted Transfers of Non-Controlling Ownership Interests.

5.1 Permitted Transfers. Notwithstanding the provisions of Section 1.11 of the
Mortgage, Lender agrees to allow transfers of direct and indirect
non-controlling ownership interests in Borrower, subject to Lender’s prior
written consent, which consent shall not be unreasonably withheld, provided that
Lender receives at least thirty (30) days prior written notice of the proposed
transfer together with all supporting documentation required by Lender,
including but not limited to, a chart showing the proposed revised ownership
structure of Borrower and copies of the proposed modifications to any of the
organizational documents of Borrower, its constituent entities and/or its
principals, and provided further that:

 

  (a) at the time of such transfer:

 

  (i) each of the Guarantors reaffirms all of its obligations under the
Environmental Indemnity Agreement and under the Guaranty;

 

6



--------------------------------------------------------------------------------

  (ii) if requested by Lender, Borrower provides to Lender its representation
and warranty, in form and substance satisfactory to Lender, regarding the new
ownership structure of Borrower and an opinion of counsel acceptable to Lender
from counsel acceptable to Lender, that the ownership structure of Borrower is
as has been represented to Lender by Borrower and as to such other matters
related to the proposed transfer as Lender may require;

 

  (iii) Borrower re-makes representations and warranties acceptable to Lender
and substantially equivalent to those set forth in the Loan Instruments
(exclusive of any modifications thereto set forth in side letters, if any, which
are “personal” to the original Borrower) relating to compliance with OFAC or
other statutes or regulations covered by Section 2.08 of the Mortgage and any
similar regulations or statutes and the Employee Retirement Income Security Act
of 1974, as same may have been amended;

 

  (iv) neither the proposed transferee, nor any of its constituent entities, nor
any person or entity affiliated with either the proposed transferee or any of
its constituent entities (A) has held an ownership interest in real property
that was collateral for any loan made by Lender and/or any of its affiliates
(each a “NYL Loan”) that was sold at a foreclosure or similar sale or
transferred by deed in lieu thereof or as to which a foreclosure or similar sale
proceeding was or is pending, (B) has been in default, beyond the applicable
cure period, if any, under a NYL Loan as a result of which the NYL Loan has been
accelerated, (C) in connection with a default under a NYL Loan, has entered into
a modification, forbearance or similar agreement, (D) is presently or at any
time has been, the subject of any bankruptcy, reorganization, insolvency,
debtor-creditor or other similar proceeding, or made an assignment for the
benefit of creditors in connection with any NYL Loan, and/or (E) is a current or
past litigant, opposing Lender, in any lawsuit brought against or by Lender;

 

  (v) neither the proposed transferee, nor any of its parent constituent
entities (A) is presently or at any time has been the subject of any bankruptcy,
reorganization, insolvency, debtor-creditor or other similar proceeding, or made
an assignment for the benefit of creditors or (B) has held an ownership interest
in real property that was collateral for any loan that was sold at foreclosure
or similar sale or transferred by deed in lieu thereof or as to which a
foreclosure or similar sale proceeding was or is pending;

 

  (vi) the Rental Requirement and the Tax Exemption Requirement continue to be
satisfied; and

 

  (vii) all actual out-of-pocket costs and expenses incurred by Lender
(including reasonable legal fees) in connection with the transaction are paid by
Borrower;

 

7



--------------------------------------------------------------------------------

  (b) immediately following the contemplated transfer:

 

  (i) TRT retains (a) indirect ownership of no less than 51% of the ownership
interests in Borrower and (b) direct ownership of no less than 51% of the
ownership interests in (A) TROP or (B) its successor by merger or consolidation,
and, by virtue of such ownership interest, controls the management of Borrower
and the Secured Property and is required by the Loan Instruments to maintain
such ownership interest and management rights, and

 

  (ii) TRT remains widely held and no one person or entity owns, together with
their respective affiliates, more than 49% of the shares of TRT (the foregoing
clauses (i) and (ii) shall be referred to collectively as the “TRT Criteria”).

 

  (c) Borrower pays to Lender a non-refundable processing fee of $10,000.

 

  (d) Upon completion of the transfer, Borrower shall provide to Lender all of
the documents associated with the transfer as may be requested by Lender.

5.2 Additional TRT and TROP Transfer Rights. Notwithstanding the provisions of
Section 1.11 of the Mortgage, the following transfers shall be permitted,
subject to the terms and conditions set forth below:

 

  (a) Transfers of ownership of shares in TRT and of partnership interests in
TROP shall be permitted without notice to or the consent of Lender being
required or payment of a fee provided that (A) the TRT Criteria are satisfied,
(B) any such transfer of ownership does not cause a breach of any covenant,
representation or warranty set forth in the Loan Instruments relating to
compliance with OFAC or ERISA (as such terms are defined in the Mortgage) (an
“OFAC/ERISA Breach”) and (C) any such transfer of ownership interests shall not
impair Guarantor’s obligations under the Environmental Indemnity Agreement and
under the Guaranty and Guarantor shall so acknowledge in the Loan Instruments
executed at the closing.

 

  (b)

TRT and TROP may merge or consolidate with another entity, without the consent
of Lender being required, provided that: (i) (A) the surviving entity, if not
TRT or TROP, is a Qualified Party (as defined below) and in the case of a merger
or consolidation of TROP, TRT is Not Impaired by the Merger (as defined below)
and the TRT Criteria is satisfied, (B) the surviving entity, if TRT or TROP, is
Not Impaired by the Merger and in the case of a merger or consolidation of TROP,
TRT is also Not Impaired by the Merger and the TRT Criteria is satisfied and
(C) such action does not cause an OFAC/ERISA Breach, (ii) Lender receives at
least thirty (30) days prior written notice of the proposed merger or
consolidation, describing the merger or consolidation together with all
supporting documentation reasonably required by Lender to determine if the

 

8



--------------------------------------------------------------------------------

 

surviving entity is a Qualified Party or Not Impaired by the Merger, as
applicable, (iii) any such transfer of ownership interests shall not impair
Guarantor’s obligations under the Environmental Indemnity Agreement and under
the Guaranty and Guarantor (which shall be the surviving entity after the merger
or consolidation) shall so acknowledge to Lender in writing, and (iv) Borrower
pays to Lender a non-refundable processing fee of $5,000.

5.3 Definitions. For purposes of this Paragraph 5, “Qualified Party” shall mean
an entity which (A) meets the conditions of subparagraph 5.1(a)(iv) and
(v) above, (B) has a net worth, including the net worth of its ultimate parent
if the entity is a single asset entity, exceeding the lesser of
(i) $1,100,000,000, and (ii) the net worth of TRT at the time of the merger or
consolidation, as applicable, and (C) is recognized as an “institutional
investor”, which, at the time of transfer, owns and/or manages at least
5,000,000 square feet of commercial real estate, including 2,000,000 square feet
of office space. For purposes of this Paragraph 5, “Not Impaired by the Merger”
shall mean (i) with respect to TRT, that after any merger or consolidation, that
TRT’s net worth is not less than the lesser of (x) $1,100,000,000, or (y) the
net worth of TRT at the time of the merger or consolidation, as applicable, or
(ii) with respect to TROP, that after any merger or consolidation, that TROP’s
net worth is not less than the lesser of (x) $1,100,000,000, or (y) the net
worth of TROP at the time of the merger or consolidation, as applicable.

6. Options to Extend Loan Term.

6.1 Extension Right. Lender agrees to allow Borrower two (2) options (each an
“Extension Option”) to extend the Initial Term for two additional twelve
(12) month periods (each an “Extension Period”) provided Borrower requests the
extension in writing not less than sixty-five (65) days prior to the maturity of
the Initial Term or the first Extension Period, as the case may be (the
“Extension Request”).

6.2 Interest Rate and Related Terms. Within fifteen (15) business days of
Lender’s receipt of an Extension Request, Lender shall inform Borrower, in
writing, of the extension term interest rate and other Loan terms related to
floating rate loans (“Extension Terms Letter”). The interest rate for each
Extension Period shall be determined by Lender, in Lender’s sole discretion, and
shall be equal to Lender’s then current interest rate (i.e. 30-day LIBOR plus
Lender’s then current spread) for similar loans with similar maturities secured
by comparable properties in the same geographic area, but in no event less than
five and one-half percent (5.50%). Within fifteen (15) days after receipt of the
Extension Terms Letter, Borrower shall advise Lender, in writing, of its
election to accept or reject the terms set forth in the Extension Terms Letter.
If Lender’s proposed terms are accepted by Borrower, the closing of the
applicable Extension Period shall occur at least thirty (30) days before the
maturity of the Initial Term or the first Extension Period, as applicable, but
the interest rate adjustment shall be effective as of the commencement of the
applicable Extension Period. If Borrower rejects the terms proposed by Lender,
the Loan will mature at the end of the Initial Term or first Extension Period,
as applicable, and Borrower shall have no further option to extend.

 

9



--------------------------------------------------------------------------------

6.3 Extension Conditions. In connection with any Extension Option, the following
conditions (the “Extension Conditions”) must be satisfied:.

(a) no Event of Default has occurred under any of the Loan Instruments and has
continued beyond the applicable cure period, if any, and no event has occurred
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default;

(b) execution and recording of an extension and modification agreement
acceptable to Lender and any other documents required by Lender to conform the
existing Loan Instruments to Lender’s then current forms;

(c) Guarantor reaffirms all of its obligations under the Environmental Indemnity
Agreement and under the Guaranty and Borrower enters into an interest rate
protection agreement, in form and substance satisfactory to Lender with a strike
price and an institution reasonably acceptable to Lender;

(d) to the extent available, an endorsement to Lender’s title insurance policy
insuring the validity and priority of the lien of the Mortgage, as modified by
such extension and modification agreement, subject to no exceptions and
reflecting no subordinate liens or other encumbrances encumbering the Secured
Property, except those set forth in Lender’s existing Loan title policy,
approved in writing by Lender or expressly permitted by the Loan Instruments
without Lender consent;

(e) an update to, or recertification of, the survey of the Secured Property,
which shall require evidence that no changes were made to the Secured Property
since the closing of the Loan, unless approved by Lender;

(f) at Lender’s option, updating and/or re-delivery of all opinions,
documentation and other materials delivered by Borrower in connection with the
closing of the Loan; provided however, no additional opinion letters shall be
required if the sole modifications of the Loan are the extension of the Maturity
Date and adjustment of the interest rate;

(g) concurrently with its exercise of each Extension Option, Borrower pays to
Lender an extension fee equal to three eighths of one percent (0.375%) of the
outstanding principal balance of the Loan;

(h) all out-of-pocket costs and expenses incurred by Lender (including legal
fees) in connection with the Extension Option are paid by Borrower, regardless
of whether the transaction closes;

(i) Borrower executes and delivers to Lender an amended promissory note
reflecting the applicable LIBOR rate and extended maturity date, which shall
provide that during any Extension Period Borrower may prepay the entire
outstanding principal balance of the Loan, together with all accrued interest

 

10



--------------------------------------------------------------------------------

thereon to the date of such prepayment, and all other outstanding obligations,
provided that Borrower gives Lender not less than thirty (30) days prior written
notice of its intention to make such prepayment, and provided further that
Borrower pays the LIBOR breakage fees, if any;

(j) with respect to the exercise of the first Extension Option only, Borrower
shall certify to Lender in writing that Guarantor is in compliance with the
financial covenants set forth below (which certification shall include a
detailed calculation of Guarantor’s Net Worth, Liquidity and Leverage Ratio, in
a form acceptable to Lender and prepared and certified by an officer or other
authorized party of Guarantor with such financial documentation as Lender may
reasonably require to independently verify such certification), tested as of the
fiscal quarter last ending before Borrower sends notice to Lender that it
requests to exercise the first Extension Option.

(i) Minimum Net Worth: Guarantor’s Net Worth (as defined in the Guaranty) shall
not be less than $750,000,000.

(ii) Minimum Liquidity: Guarantor’s Liquidity (as defined in the Guaranty) shall
not be less than $35,000,000.

(iii) Leverage Ratio: Guarantor’s Leverage Ratio (as defined in the Guaranty)
shall not be greater than 75%.

In the event Guarantor is in breach of one or more of the foregoing covenants,
Borrower or Guarantor shall deposit in cash, on the closing date of the first
Extension Period, (i) the amount of $9,320,000 into the Debt Service Escrow
Account (as defined in the Cash Management Agreement) or (ii) if the only
financial covenant that is breached is the Minimum Liquidity covenant, the
amount equal to two (2) times the shortfall in Guarantor’s Liquidity (as defined
in the Guaranty) not to exceed $9,320,000, which amount shall be deposited into
the Covenant Breach Collateral Account with Lender and held pursuant to the
Covenant Breach Cash Collateral/LC Agreement (as defined in the Guaranty). In
the event the amount described in clause (ii) is deposited with Lender, such
additional collateral shall be held by Lender until such time as Borrower shall
have deposited a total of $9,320,000 into the Debt Service Escrow Account.

6.4 First Extension Debt Service Escrow Account.

 

  (a)

In addition to the Extension Conditions set forth in Paragraph 6.3, should the
Secured Property’s projected net operating income during the first Extension
Period (excluding the Schwab Lease, but including any direct sub-tenancies whose
scheduled lease terms extend beyond the term of Schwab Lease), as determined by
Lender in its sole discretion (such determination to be made prior to the first
Extension Period), not provide for a 1.00 to 1.00 Debt Coverage Ratio based on a
nine percent (9%) loan constant on the outstanding principal balance of the
Loan, then Borrower

 

11



--------------------------------------------------------------------------------

 

or Guarantor shall deposit one year of debt service equal to $9,320,000 into the
Debt Service Escrow Account in the following manner: on the closing date of the
first Extension Option, Borrower or Guarantor shall make an initial deposit of
$5,000,000 (“Initial Deposit”) into the Debt Service Escrow Account and
thereafter beginning on January 10, 2017, shall make monthly deposits in the
amount of $480,000 (in addition to the monthly deposit of $170,000 in the TI &
LC Account required under the Cash Management Agreement) into the Debt Service
Escrow Account on the tenth (10th) day of each month for nine (9) months through
September 10, 2017, which together with the Initial Deposit shall accrue to
$9,320,000 by September 10, 2017. In the event the Schwab Lease is partially
terminated or modified prior to the closing date of the first Extension Period,
the Initial Deposit shall be recalculated accordingly;

 

  (b) Beginning on October 10, 2017, or as otherwise approved by Lender, funds
in the Debt Service Escrow Account may be used to pay any debt service shortfall
resulting from the Property’s net operating income being insufficient to cover
the actual debt service payment due and payable on the Loan;

 

  (c) The balance of the funds in the Debt Service Escrow Account shall be
returned to Borrower if the Loan is paid in full or shall be used to supplement
the Additional Collateral Escrow Account (as defined in the Cash Management
Agreement) in the event the second Extension Option is exercised;

 

  (d) Notwithstanding the foregoing, in the event the Schwab Lease is terminated
or cancelled prior to the closing date of the first Extension Period, Borrower
or Guarantor shall make a deposit of $9,320,000 into the Debt Service Escrow
Account on the closing date of the first Extension Period which deposit shall be
reduced by any deposits made pursuant to subparagraph 6.4(a) or subparagraph
6.3(j) above.

 

  (e) For the avoidance of doubt, in no event shall Borrower be required to
deposit more than $9,320,000 into the Debt Service Escrow Account pursuant to
subparagraph 6.4(a), 6.4(d) or subparagraph 6.3(j) above;

 

  (f) At the closing of the first Extension Period, Borrower shall pay to Lender
a one-time non-refundable fee of $2,000 in connection with the administration of
the Debt Service Escrow Account.

6.5 Second Extension Principal Balance Reduction. In the event any of the
following conditions are not satisfied, Borrower or Guarantor shall pay down the
outstanding principal balance of the Loan by $25,000,000:

 

  (a) on the closing date of the second Extension Option, the Property is at
least sixty-five percent (65%) leased to tenants with lease terms acceptable to
Lender, in its sole discretion, and

 

12



--------------------------------------------------------------------------------

  (b) the Property’s net operating income (excluding the Schwab Lease), as
determined by Lender, in its sole discretion, generated from signed tenant
leases is not less than the greater of (a) $5,700,000 from 386,120 square feet
or (b) the net operating income amount required to provide for a breakeven Debt
Coverage Ratio based on the actual interest payments.

6.6 Second Extension Additional Collateral Escrow Account. In the event the
Property’s net operating income (excluding the Schwab Lease), as determined by
Lender, in its sole discretion, does not provide a 1.30 to 1.00 Debt Coverage
Ratio based on a nine percent (9%) constant on the outstanding principal balance
of the Loan (or the reduced outstanding principal balance of the Loan, as
applicable), then Borrower or Guarantor shall:

 

  (a) transfer any remaining funds, if any, in the Debt Service Escrow Account
into the Additional Collateral Escrow Account, and

 

  (b) deposit additional amounts into the Additional Collateral Escrow Account,
equal to the difference between (X) the product of (i) the Loan’s outstanding
principal balance and (ii) nine percent (9%) constant and (Y) the funds
described in clause (a) above.

The Additional Collateral Escrow Account shall not be used to pay debt service.
The funds shall remain on deposit until (i) the date on which the outstanding
principal balance of the Loan is repaid in full or (ii) at the time Lender
determines, in its sole discretion, that the Property’s projected net operating
income in each year beginning January 1, 2018 through and including December 31,
2022 supports a 1.30 to 1.00 Debt Coverage Ratio based on a nine percent
(9%) loan constant on the outstanding principal balance of the Loan.

7. Deemed Lease Approval. Notwithstanding anything to the contrary contained in
Section 1.08 of the Mortgage or Section 8 of the Assignment, for all new leases,
renewals, extensions, amendments or modifications that require Lender’s
approval, if Lender fails to respond to Borrower’s request for approval within
seven (7) Business Days of Lender’s receipt of such request, followed by
Lender’s failure to respond within three (3) Business Days of a second request
by Borrower, such failure shall be deemed to be Lender’s approval of the
document submitted by Borrower for approval. In order to be effective, such
approval requests shall contain language in bold, capital letters advising
Lender of the time period in which Lender is required to review such request and
that Lender’s failure to do so within such time period shall result in a deemed
approval.

8. Building Façade Inspection. Borrower agrees to engage a consultant reasonably
acceptable to Lender every three (3) years to conduct (and such consultant shall
conduct) an inspection of the façade at the Secured Property. Borrower shall
deliver to Lender such inspection results promptly after Borrower’s receipt
thereof.

9. Biennial Certification. Borrower agrees to deliver to Lender every two
(2) years copies of the Biennial Certification submitted to the New Jersey
Department of Environmental Protection pursuant to that certain Deed Notice
dated June 24, 2003 made by American Financial Exchange L.L.C. and recorded in
the Hudson County Register of Deeds on September 2, 2003, in Book 7120, Page
291.

 

13



--------------------------------------------------------------------------------

* * * * *

This letter agreement shall continue in effect and constitute a consent and
waiver only so long as (a) no Event of Default has occurred under any of the
Loan Instruments and no event has occurred which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default and (b) the Secured
Property (or any portion thereof) has not been conveyed or alienated by
Borrower, it being acknowledged that this consent and waiver is “personal” to
American Financial Exchange, L.L.C., Plaza X Urban Renewal Associates L.L.C. and
Plaza X Leasing Associates L.L.C., and in the case of the consent and waiver
granted to TRT and TROP pursuant to Paragraph 3 hereof, personal to TRT and
TROP, and shall not apply to any successor or assignee of American Financial
Exchange, L.L.C., Plaza X Urban Renewal Associates L.L.C. or Plaza X Leasing
Associates L.L.C. in the Secured Property or to any successor or assignee of TRT
or TROP. If either of the events described in clauses (a) or (b) have occurred,
then, at Lender’s option, this letter agreement shall be null and void.

The waivers and consents hereby granted extend only to the matters set forth
herein and under the conditions and limitations stated herein, and such waivers
and consents are not intended to affect the rights of Lender to exercise any
power or right it may have under the Mortgage or any other Loan Instrument.

All capitalized terms used in this letter and not defined shall have the
respective meanings ascribed to them in the Mortgage.

[SIGNATURES ON FOLLOWING PAGE.]

 

14



--------------------------------------------------------------------------------

Please acknowledge your receipt and agreement to the foregoing by signing a copy
of this agreement in the space provided below and returning the signed copy to
Lender.

 

Very truly yours, NEW YORK LIFE INSURANCE COMPANY By:      

/s/ LAURA CARDNO

Name:      

Laura Cardno

Title:      

Corporate Vice President

Agreement to the foregoing

is hereby acknowledged as of

the 25 day of June, 2010.

BORROWER:

 

AMERICAN FINANCIAL EXCHANGE, L.L.C., a New Jersey limited liability company

 

By:  

/s/ GREG MORAN

Name:   Greg Moran Title:   Authorized Signatory

 

PLAZA X URBAN RENEWAL ASSOCIATES L.L.C.,

a New Jersey limited liability company

 

By:  

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory

 

PLAZA X LEASING ASSOCIATES L.L.C.,

a New Jersey limited liability company

 

By:  

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreement to the foregoing

is hereby acknowledged as of

the 25 day of June, 2010.

GUARANTOR:

DIVIDEND CAPITAL TOTAL REALTY TRUST INC.,

a Maryland corporation

 

By:  

/s/ GREG MORAN

Name:  

Greg Moran

Title:   Authorized Signatory

 

DIVIDEND CAPITAL TOTAL REALTY

OPERATING PARTNERSHIP LP,

a Delaware limited partnership

By:  

Dividend Capital Total Realty Trust Inc.,

a Maryland corporation,

its general partner

      By:  

/s/ GREG MORAN

  Name:  

Greg Moran

  Title:   Authorized Signatory